Citation Nr: 0408882	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  93-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the knees, as secondary to service-connected 
residuals of frostbite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision prepared in 
January 1991 and issued to the veteran in February 1991 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In pertinent part, that rating 
decision denied an August 1990 claim of entitlement to 
service connection for DJD of the knees.  The Board 
previously remanded this claim, along with other claims which 
are no longer on appeal, in August 1993, in May 1997, and in 
January 2000.  The claim returns to the Board following 
additional development.

During the pendency of this appeal, a claim for a clothing 
allowance was denied, and claims for service connection for 
an adjustment disorder secondary to disability due to 
frostbite, neuropathy of the right lower extremity and of the 
left lower extremity, pes planus, arthritis of the left 
ankle, arthralgia of the right ankle, and for bilateral 
varicose veins, were granted.  The veteran has not disagreed 
with or submitted timely substantive appeals as to any aspect 
of these determinations, and no issue regarding these claims 
is before the Board for appellate review at this time.

During the pendency of this appeal, regulations governing 
evaluation of frostbite were revised, and the veteran's 
evaluation for neuropathy of each leg was combined with the 
evaluation for frostbite of each foot.  Frostbite, right 
foot, with neuropathy right leg, was evaluated as 30 percent 
disabling, effective August 12, 1999, and frostbite, left 
foot, with neuropathy, left leg, was evaluated as 30 percent 
disabling from August 12, 1999.  The veteran has not 
disagreed with or submitted timely substantive appeals as to 
any aspect of these determinations.  

The veteran requested a hearing before the Board.  The 
veteran testified before the Board in April 1993, September 
1996, and in July 1999.  The July 1999 Board hearing was 
conducted by the undersigned Veterans Law Judge.




FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
in this decision has been obtained, and VA has satisfied the 
duty to notify the veteran of the laws and regulations 
applicable to his claim and the evidence necessary to 
substantiate it.

2.  DJD of the right knee or of the left knee was not shown 
in service or within one year following the veteran's service 
discharge.

3.  The preponderance of the medical opinion establishes that 
the veteran's DJD of the knees is not proximately due to or 
the result of or aggravated by service-connected frostbite of 
the feet.


CONCLUSION OF LAW

DJD of the knees was not incurred in or aggravated by 
service, may not be presumed to be related to service, and is 
not shown to be proximately due to, aggravated by, or the 
result of service-connected frostbite of the feet.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
degenerative joint disease of the knees.  The veteran 
contends that his arthritis of the knees is the result of 
frostbite of the feet incurred in service.  

Duty to assist

The claim underlying this appeal was first submitted in 
August 1990, more than 13 years ago.  During the pendency of 
this claim, there have been numerous changes in laws and 
regulations governing veterans' benefits, and in the 
interpretation of those laws and regulations.  One of the 
changes in the applicable law during the pendency of this 
claim was enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of secondary service 
connection for DJD of the knees, a substantially complete 
application was received in August 1990.  Thereafter, in a 
rating decision dated in January 1991 that issue was denied.  
Only after that rating action was promulgated did the AOJ 
provide notice to the veteran of the information required 
under the VCAA.

The long procedural history of this claim includes numerous 
actions under provisions requiring VA to assist the veteran 
which preceded the VCAA.  Under those provisions, the RO 
notified the veteran of the applicable law and regulations 
and of the evidence required to substantiate the claim and 
the RO took action to assist the veteran in developing the 
claim.  

Summarizing briefly those actions which address notice to the 
veteran, VA's duty to notify the veteran of the criteria for 
service connection and of the information necessary to 
substantiate the claim and to inform him as to whether he had 
the burden of producing or obtaining evidence were met in 
several ways.  In February 1991, the veteran was notified of 
the denial of the claim for service connection for DJD of the 
knees, as secondary to frostbite, and of the reasons for that 
denial.  A statement of the case (SOC) was issued in March 
1991, and that SOC summarized the applicable law and 
regulations, the evidence, and the RO's analysis of the 
evidence.  In response to the SOC, the veteran submitted 
additional evidence.  A supplemental statement of the case 
(SSOC) was issued in May 1992, and that SSOC again reviewed 
the evidence and set out the RO's analysis for the denial of 
service connection for arthritis of the knees.  Additional 
SSOCs were issued in September 1992, January 1994, February 
1996, and in July 1998.  

Following the enactment of the VCAA, a September 2002 SSOC 
specifically advised the veteran of enactment of the VCAA, 
and set out the provisions of that act codified at 38 
U.S.C.A. §§ 5103, 5103A, and 5107, and set out the complete 
text of the regulation at 38 C.F.R. § 3.159, as revised to 
address the VCAA.

VA began meeting the duty to assist the veteran in October 
1990, when the RO requested the veteran's VA outpatient 
treatment records from 1989 to the date of the request.  
Those records were obtained, and the veteran was so notified 
in the March 1991 SOC.  In May 1991, the RO requested VA 
clinical records from October 1990 through the date of that 
request, and those records were obtained.  Since that time, 
voluminous VA and private clinical records, including VA 
records through 2001 and private records from Southside 
Regional Medical Center and Johns Hopkins Hospital, among 
other private providers, have been obtained.  In addition, a 
June 1989 Social Security Administration decision, and 
clinical records associated with that decision, have been 
obtained.  It appears to the Board that the RO has assisted 
the veteran to obtain all clinical records identified as 
possibly relevant during the more than 13 years the veteran 
has been pursuing this claim.  

In June 2003, the Board notified the veteran that it intended 
to seek further medical opinion to clarify the medical 
evidence of record.  In August 2003, an independent medical 
reviewer submitted an opinion.  The veteran was provided with 
a copy of that opinion in November 2003 and was afforded a 
period of time for response.  The veteran's representative 
submitted a response following review of the medical expert 
opinion in January 2004.  Received in February 2004 was a 
January 2004 statement of the veteran, also submitted in 
response to the medical expert opinion.

The VCAA provides that the duty to assist includes affording 
the claimant medical examination or obtaining a medical 
opinion if necessary to make a decision on the claim.  In 
this case, the veteran was afforded VA examinations in May 
1991, October 1993, January 1994, September 1994, May 1998, 
November 1999, and August 2001.

The veteran also had the opportunity to set forth his 
arguments and identify any additional relevant records in his 
testimony before the Board in April 1993, September 1996, and 
in July 1999.

The numerous communications of record, the information about 
the VCAA included in the SSOC issued after enactment of the 
VCAA, as well as the numerous communications from the veteran 
and his representative setting forth his arguments, and the 
voluminous evidence obtained during the pendency of this 
remand, amply demonstrate that VA has complied with the now-
applicable VCAA requirements to notify and assist the 
veteran.  

The Board points out that the veteran was notified, by the 
September 2002 SSOC, that he had one year to submit or 
identify additional evidence.  More than one year has expired 
since that notification.  See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ-decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board 
finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose 
of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a 
notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by 
the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding 
in Pelegrini would require the entire rating process to 
be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth 
in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104.  There 
simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
the September 2002 SSOC was not given prior to the first 
AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of 
the appellant's case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, 
and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
in this case.  To the extent that any provision of the VCAA 
or other applicable statute may be interpreted as requiring 
any additional action, any failure to perform some additional 
action would, in view of the lengthy procedural and factual 
history of this claim, to include three hearings before the 
Board, three Board remands, and approximately half a dozen VA 
examinations and SSOCs, be harmless error, and does not 
prejudice the veteran.

The Court's decision in Pelegrini also held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided 
to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  The September 
2002 SSOC specifically advises the veteran that if there 
is additional evidence he wants considered, he should 
identify it.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Factual background

The veteran's service medical records reflect that he was 
exposed to cold, wet weather in Germany in 1968.  He was 
hospitalized for several weeks following complaints of losing 
feeling in the feet.  His feet were swollen, black, and 
painful.  A diagnosis of a cold injury to the feet was 
assigned.  The swelling and discoloration gradually resolved, 
although the pain persisted, with some improvement. 

No pathology of the feet was found on VA examination 
conducted in May 1973.  By a rating decision prepared in July 
1973, service connection for residuals of frostbite, both 
feet, was granted, and that disability was evaluated as 
noncompensable under Diagnostic Code 7122.  

The veteran was hospitalized in 1976 with complaints of 
tenderness, swelling, and pain of both feet.  Venous stasis 
changes, worse in the left foot than in the right, were 
found.  He complained of increased pain with standing.  The 
veteran's residuals of frostbite were evaluated as 30 percent 
disabling, effective in March 1976, in a May 1977 Board 
decision.  

In January 1978 and in November 1980, the veteran was again 
hospitalized for private treatment of bilateral foot pain, 
swelling, and coldness of both lower extremities.  Doppler 
examination conducted in February 1981 disclosed venous 
incompetence.  VA outpatient clinical records dated in March 
1988 reflect that the veteran continued to have constant 
edema in the left leg and pain in the left calf and thigh 
with standing.  Use of support hose did not relieve the 
edema.  There were venous stasis changes at the ankles.  

The report of examination conducted in November 1988 reflects 
that the veteran complained of pain and burning in both feet.  
Sensory neuropathy of both lower extremities was identified.  
The examiner concluded that the veteran had chronic 
myofascial and nerve damage secondary to frostbite and had 
arthritis of the ankles.  

In a June 1989 decision, the Social Security Administration 
(SSA) determined that the veteran was unable to perform his 
past work as a letter carrier or as a janitor as a result of 
his impairments, and was disabled.  The Board notes that the 
SSA decision was devoid of discussion of any diagnosis of 
arthritis of the veteran's knees.

In August 1990, the veteran sought service connection for 
varicose veins, venous insufficiency, and DJD, ankles and 
knees.  The veteran indicated that VA outpatient clinical 
records would substantiate his claims.  However, VA clinical 
records from August 1989 through October 1990 are devoid of 
medical evidence or opinion regarding the onset or etiology 
of DJD of either knee.  Subsequent to the RO's February 1991 
notice to the veteran of denial of the claim, the veteran 
submitted private evidence which included a December 1988 
report of examination by F.P.H., M.D.  That examination 
report did not assign a diagnosis of DJD of either knee and 
disclosed that radiologic examination of the left knee was 
normal.   

Additional VA clinical records obtained in May 1991 disclose 
that the veteran had chronic pain, but are devoid of medical 
evidence or opinion regarding diagnosis, onset, or etiology 
of DJD of either knee.  VA examination conducted in May 1991 
did not include evaluation of the knees.  

In February 1992, the veteran submitted a medical opinion 
from C.T., M.D., who stated that medical literature indicates 
that nerves, muscles, and blood vessels are highly 
susceptible to cold injury.  Dr. T. described the veteran's 
symptoms, including varicose veins, venous insufficiency, 
arthritis, skin hyperpigmentation, thickening and hardness in 
the lower extremities, and burning and pain in the ankles and 
knees, worse in cold weather.  Dr. T. noted that medication 
which increased blood flow gave the veteran greater relief 
than any other treatment.  Dr. T. opined that a conclusion 
that the veteran's vascular, neurologic, muscular, and joint 
problems were directly due to his service-connected frostbite 
was fully justified.

On VA examination conducted in October 1993, there was no 
instability of either knee.  Range of motion was to 120 
degrees of flexion in the left knee and to 115 degrees of 
flexion in the right knee.  The veteran complained of pain in 
the bones of both lower extremities.  The examiner 
specifically stated that there was no evidence of arthritis 
of either knee.  On VA examination conducted in January 1994, 
the examiner noted that the veteran had peripheral edema from 
the knees down in both lower extremities, but no diagnosis of 
any disorder of the knees was assigned.  VA clinical records 
through October 1997 are devoid of evidence of diagnosis or 
treatment of arthritis of the knees. 

On VA examination conducted in May 1998, the veteran 
complained of intermittent swelling and pain in both knees.  
He used a cane for ambulation.  There was no tenderness or 
warmth of either knee.  The active range of motion of the 
knees was from 0 degrees of extension to 90 degrees of 
flexion, with some additional passive range of motion.  The 
examiner stated that there was no evidence of arthritis 
involving the knees.  The VA examiner further stated that, in 
his clinical experience, he was not familiar with arthritis 
of the knees being a result of frostbite to the toes.  He 
further opined that there was no reason to suspect 
aggravation of any underlying problem in the knees from 
frostbite.

The veteran submitted a private July 1998 clinical statement 
from F.P.H., M.D., who provided an opinion that the veteran 
had several disorders which were related to a frostbite 
injury sustained in service in 1968.  However, this statement 
is devoid of evidence or opinion relating to arthritis of the 
knees.  In a statement dated in August 1999, Dr. H. stated 
that the veteran did not have osteoarthritis on radiologic 
examination of the knees.

An August 1998 VA opinion stated that the veteran's 
complaints of knee pain could well be resulting from 
neuropathic pain due to frostbite.  

A November 1999 VA examination disclosed mild osteoarthritis 
of the right knee.  There was full extension of both knees 
and flexion to 120 degrees.  The examiner noted audible 
crepitus of the knees bilaterally.  A cold injury protocol 
examination in September 2000 noted specific clinical 
findings of painful knee joints and radiologic findings of 
possible mild osteoarthritis of the right knee.  VA clinical 
records dated from June 1999 through June 2000 disclose no 
evidence of treatment of arthritis of the knees or medical 
opinion as to the onset or etiology of osteoarthritis of the 
knees.

Radiologic examination of the veteran's knees conducted by 
Southside Regional Medical Center in July 1999 disclosed that 
the veteran's knees were within normal limits, with no joint 
space narrowing or significant osteophyte formation.  

In a letter dated in May 2001, Dr. C.T. wrote that the 
symptoms the veteran was experiencing were consistent with 
long-term consequences of frostbite.  Dr. T. further opined 
that the radiologic findings were consistent with long-term 
consequences of frostbite.

The examiner who conducted the August 2001 VA examination 
opined that any arthritic changes involving the knees were 
not related to a prior history of frostbite.  The examiner 
indicated that medical literature reviewed concerning 
frostbite was devoid of any literature supporting a 
contention that frostbite was a direct cause of arthritis 
involving weight-bearing bones of the lower extremities.  In 
a November 2001 addendum, the VA examiner indicated that, 
because the original area of injury was the feet, he did not 
concur that arthritic complaints and mild arthritis in the 
knees were necessarily associated with frostbite, since they 
were a "fair distance" from the area of the original injury.

In August 2003, a neurologist who had not treated the veteran 
reviewed the clinical records.  This independent VA medical 
reviewer opined that frostbite may result in persistent 
distal sensory loss and weakness, contractures of the toes, 
and changes in voluntary muscles, but there is no known 
medical etiological link between frostbite and degenerative 
joint changes.  
Applicable laws and regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as degenerative joint disease (arthritis), is manifested 
to a degree of 10 percent or more within one year of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . . 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

As indicated, the veteran has been granted service connection 
for frostbite of each foot, with neuropathy, and a 30 percent 
evaluation have been assigned for each lower extremity.  The 
veteran has claimed entitlement to service connection for DJD 
of the knees.  The veteran has not argued, and in fact, there 
is no evidence that DJD of the knees was incurred in service, 
or that it was shown within the first post-service year.  
Accordingly, the Board finds that service connection for 
bilateral DJD of the knees, or for DJD of the right knee or 
the left knee, is not warranted on either a direct or 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 
C.F.R. § 3.303.  

The veteran has not specifically argued that his service-
connected disabilities aggravate DJD of the knees, but the 
Board has considered whether the veteran's claim could be 
granted on this basis.  However, the evidence of record does 
not support such a determination.  As to the left knee, there 
is no medical diagnosis of DJD of the left knee, and all 
radiologic examinations of record of the left knee have 
indicated that the left knee is radiographically normal.  It 
would be unreasonable for the Board to find that the 
veteran's service-connected frostbite has aggravated DJD of 
the left knee when, in fact, no medical diagnosis of DJD of 
the left knee has been assigned.  

One VA examiner concluded that the veteran's complaints of 
knee pain were due to peripheral neuropathy, not to DJD.  The 
veteran has already been granted service connection for 
peripheral neuropathy, and a disability evaluation is 
assigned.  The veteran is not entitled to a grant of service 
connection for DJD of either knee on the basis of aggravation 
where there are specific medical opinions of record stating 
that frostbite of the feet would not aggravate DJD of the 
knees.  The Board recognizes that the opinions of Dr. C.T. 
state that the veteran's service incurred frostbite caused 
DJD of the ankles and knees, but Dr. T.'s opinions do not 
provide a medical opinion that frostbite aggravated DJD, and 
do not serve as a basis for granting service connection under 
the theory of aggravation.

It is the veteran's primary contention that DJD of the knees 
is proximately due to or the result of frostbite of both feet 
incurred in service.  If the veteran is to be successful in 
his claim, essentially, the evidence before the Board must 
lead to the conclusion that it is at least as likely as not 
that DJD of the knees bilaterally, or of the left knee or the 
right knee, is proximately due to or the result of, or 
aggravated by, the veteran's service-connected frostbite of 
both feet or residuals thereof.  38 C.F.R. § 3.310.  

The veteran has not been shown to possess the medical 
background required to provide an opinion that he has DJD of 
the knees or that DJD of the knees is due to frostbite 
incurred in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Medical evidence or opinion which supports the veteran's 
contention is limited to statements provided by Dr. C.T. from 
February 1992 through May 2001.  The statements provided by 
Dr. F.P.H. which linked certain current disorders to the 
veteran's service-connected frostbite did not reference DJD 
of the knees, and so cannot be considered favorable to the 
claim on appeal.  VA opinions linking current complaints of 
knee pain to peripheral neuropathy are, as discussed above, 
not favorable to the claim on appeal, since a claim for 
service connection for peripheral neuropathy has already been 
granted.  

Dr. T. has provided an opinion, reiterated in several 
statements, that the veteran's symptoms, including joint 
problems, are due to the frostbite injury incurred in 
service.  The Board, in its January 2000 Remand, directed 
attention to Dr. T.'s opinion, and asked that Dr. T. indicate 
the basis of his diagnosis of bilateral DJD of the knee and 
indicate the medical literature basis for his opinion that 
frostbite may be etiologically linked to DJD.  Following this 
Remand, Dr. T. reiterated his opinion that the veteran's 
service-incurred frostbite caused DJD of the knees, but Dr. 
T. did not provide any additional specific information about 
the basis of his opinion.

On the other hand, the VA opinions of record prior to 
November 1999 stated that there was no medical evidence of 
arthritis of the knees.  The November 1999 VA examination 
report, and subsequent examination reports, have assigned a 
diagnosis of DJD of the right knee, but those opinions remain 
unfavorable to the veteran's claim.  Specifically, the 
examiners have stated that there is no medical literature 
which indicates that frostbite may be linked to DJD of a 
joint.  The August 2001 opinion further indicated that, even 
if such a link between frostbite and DJD of a joint were 
possible, the veteran's knees were too far from the site of 
the frostbite injury, the feet, to support a finding that 
there was any possible link between the frostbite and the DJD 
of a knee.  

In an opinion provided in August 2003, a VA medical reviewer 
discussed the mechanisms by which frostbite causes vascular, 
neurologic, and muscle injury and listed types of injuries 
which are etiologically linked to frostbite.  The Board notes 
that the listed injuries do not include DJD.  The reviewer 
concluded that "I do not see any link between the frostbite 
and the degenerative changes in the knee."  The VA reviewer 
who provided this opinion discussed facts reflecting review 
of the claims files, and specifically recognized that the 
veteran had a history of frostbite of both feet.  This review 
essentially provides all of the requested information and 
evidences a thorough and knowledgeable review of the record 
as a whole.  The Board finds this reviewer's conclusions 
persuasive, and finds that no further review is necessary.

The medical evidence establishes that the veteran has DJD of 
the right knee, but does not establish that he has DJD of the 
left knee.  The preponderance of the medical evidence and 
opinion is against a finding that the veteran has bilateral 
DJD, and is against a finding that DJD of either knee is 
proximately due to or the result of service-connected 
frostbite injury.  38 C.F.R. § 3.310(a).  Because the clear 
preponderance of the medical opinion is against the veteran's 
contention, the evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The veteran's claim must be denied.


ORDER

The appeal for service connection for DJD of the knees 
bilaterally, or for DJD of either knee, as secondary to 
service-connected residuals of frostbite, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



